Citation Nr: 1526517	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for multi-level degenerative disc disease, lumbar spine with 2 mm retrolisthesis and mild degenerative change of the sacroiliac joints with erectile dysfunction prior to September 23, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar radiculopathy, left lower extremity, prior to September 23, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  An October 2010 rating decision granted service connection for the Veteran's lumbar spine disability, assigning a 20 percent disability rating, and granted service connection for lumbar radiculopathy, left lower extremity, assigning a 10 percent disability rating, both effective June 7, 2004.  An October 2012 rating decision denied entitlement to TDIU.  Thereafter, in an October 2014 rating decision, the RO increased the Veteran's disability rating for his lumbar spine disability to 40 percent, and his lumbar radiculopathy, left lower extremity, to 20 percent, both effective September 23, 2014.  Despite the assignment of an increased disability evaluation for these disorders, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").   

In an April 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the spine (subsequently recharacterized as shown on the cover page).  In a December 2008 decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the claim to the Board for compliance with the directives specified by the Court.  Thereafter, the claim was remanded to the Agency of Original Jurisdiction (AOJ)/RO.  Following the grant of service connection in the October 2010 rating decision for the disabilities currently on appeal, the Veteran appealed the initial disability ratings assigned.  He continued to appeal the increased disability ratings assigned by the October 2014 rating decision, as well as the denial of TDIU.  The 
e-folder folder was subsequently returned to the Board for further appellate proceedings.  

Although the Veteran was scheduled for a Board video conference hearing before a Veterans Law Judge in May 2015, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

The matter is REMANDED to the RO.  The Veteran will be notified if additional action is required.


REMAND

The Veteran contends that his service-connected disorders, especially his left knee disorder, prevent him from securing and maintaining gainful employment.  

Although the Veteran was scheduled for a TDIU examination in February 2012, he failed to appear and has not shown good cause as to why he missed the examination.  

During his September 2014 VA spine examination, the examiner only considered whether the Veteran is capable of gainful employment based on his service-connected lumbar spine and left lower extremity radiculopathy without considering his other service-connected disabilities.  The examination is not therefore adequate for appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 and ask him to provide the names, addresses and approximate dates of treatment of any health care providers who have treated him for any of his service-connected disabilities since September 2014.  After securing any necessary releases, request any records identified that are not duplicates of those contained in the e-file.  Also obtain any VA treatment reports for all of the Veteran's service-connected disabilities since September 2014.  Any records obtained should be associated with the claims folder.  IF ANY REQUESTED RECORDS ARE UNAVAILABLE, THIS SHOULD BE CLEARLY NOTED IN THE FILE AND THE VETERAN SHOULD BE NOTIFIED AND GIVEN AN OPPORTUNITY TO RESPOND.

2.  AFTER ALL TREATMENT RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FOLDER, 
review all evidence received and determine if any further factual or VA medical development is required to evaluate the effect of the Veteran's service connected disorders on his employability (i.e., multi-level degenerative disc disease; the residuals of a left knee injury with instability; lumbar radiculopathy of the left lower extremity; arthritis of the left knee; a right knee strain with instability and painful motion; tinnitus; bilateral hearing loss and the residual scar of the right thigh). Conduct any further development. 

3.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


